     LAW OFFICES OF MICHAEL J. BRESNEHAN, P.C.
 1   Michael J. Bresnehan, Esquire
 2   1761 E. McNair Drive, Ste. 101
     Tempe, Arizona 85283-5002
 3   (480) 345-7032
 4   State Bar No.: 009415
     mbresnehan@hotmail.com
 5   Attorney for Defendant
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF ARIZONA
 9
     United States of America,                              No: 2:17-cr-01075-DGC-2
10
                                                       SUPPLEMENTAL AUTHORITY
11                        Plaintiff,                   SUPPORTING DEFENDANT’S
12   vs.                                                   MOTION TO REDUCE
                                                        SENTENCE PURSUANT TO
13   Arthur DeAngelo Fayne,                              18 U.S.C. § 3582(c)(1)(A)(i)
14                                                    (COMPASSIONATE RELEASE)
15          Defendant.
16
17
18          COMES NOW the defendant, Arthur DeAngelo Fayne, by and through the
19
     undersigned attorney, and hereby submits additional legal authority supporting his 18
20
     U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release, all as set forth in the
21
22   accompanying memorandum of points and authorities.
23
24
            RESPECTFULLY SUBMITTED this 4th day of November, 2020, by
25
26                                       MICHAEL J. BRESNEHAN, P.C.

27                                       s/ Michael J. Bresnehan
28                                       Attorney for Defendant



                                                 1
                     MEMORANDUM OF POINTS AND AUTHORITIES
 1
 2          The CDC has identified asthma as a comorbidity that increases the likelihood of

 3   serious complications from COVID-19. See Interim Clinical Guidance for
 4
     Management of Patients with Confirmed Coronavirus Disease, Centers for Disease
 5
 6   Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/hep/clinical-

 7   guidance-management-patients.html.
 8
            The following are additional cases where early compassionate relief was based,
 9
     at least in part, on the defendant suffering from asthma:
10
11          United States v. Schneider, No. 3:14-cr-30036-SEM-TSH-1, 2020 WL 2556354
12   (C.D. Ill. May 20, 2020; United States v. Doshi, No. 2:13-cr-20349-AJT-IJM-1, 2020
13
     WL 2556794 (E.D. Mich. May 20, 2020); United States v. Bright, No. 2:15-cr-00015-
14
15   JPJ-PMS-5, 2020 WL 2537508 (W.D. Va. May 19, 2020); United States v. Schafer,

16   No. 6:18-cr-06152-EAW-1, 2020 WL 2519726 (W.D. N.Y. May 18, 2020); United
17
     States v. Lee, No. 19-cr-00419-SI-1, 2020 WL 2512415 (N.D. Cal. May 15, 2020);
18
19   United States v. Brooks, No. 07-cr-20047-JES-DGB, 2020 WL 2509107 (C.D. Ill. May

20   15, 2020); United States v. Young, No. CR 4:16-40036-TSH, 2020 WL 2514673 (D.
21
     Mass. May 15, 2020); United States v. Ennis, No. 3:02-cr-01430-PRM-1, 2020 WL
22
     2513109 (W.D. Tex. May 14, 2020); United States v. Cassidy, No. 1:17-cr-00116-
23
24   WMS-MJR, 2020 WL 2465078 (W.D. N.Y. May 13, 2020); United States v. Hunt, No.
25   2:18-cr-20037-DPH-DRG, 2020 WL 2395222 (E.D. Mich. May 12, 2020); United
26
     States v. Simpson, No. 3:11-cr-00832-SI-3, 2020 WL 2323055 (N.D. Cal. May 11,
27
28   2020); United States v. Amarrah, No. 5:17-cr-20464-JEL-EAS-1, 2020 WL 2220008



                                                 2
     (E.D. Mich. May 7, 2020); United States v. Echevarria, No. 3:17-cr-00044-MPS-1,
 1
 2   2020 WL 2113604 (D. Conn. May 4, 2020); United States v. Ardila, No. 3:03-cr-

 3   00264-SRU-1, 2020 WL 2097736 (D. Conn. May 1, 2020); United States v. Brown,
 4
     No. 4:05-cr-00227-RP-CFB-1, 2020 WL 2091802 (S.D. Iowa Apr. 29, 2020); United
 5
 6   States v. Bertrand, No. 3:00-cr-00012-LC-1, 2020 WL 2179387 (N.D. Fla. Apr. 29,

 7   2020); United States v. Harper, No. 7:18-cr-00025-EKD-JCH-1, 2020 WL 2046381
 8
     (W.D. Va. Apr. 28, 2020); United States v. Handy, No. 8:04-cr-00559-PJM-7, 2020
 9
     WL 2041666 (D. Md. Apr. 28, 2020); United States v. Gorai, No. 2:18-cr-00220-
10
11   JCM-CWH-1, 2020 WL 1975372 (D. Nev. Apr. 24, 2020); United States v. Park, No.
12   1:16-cr-00473-RA-1, 2020 WL 1970603 (S.D. N.Y. Apr. 24, 2020); United States v.
13
     Williams, No. 3:17-cr-121-(VAB)-1, 2020 WL 1974372 (D. Conn. Apr. 24, 2020);
14
15   United States v. Tillman, No. 1:07-cr-00197-PLM-1, 2020 WL 1950835 (W.D. Mich.

16   Apr. 23, 2020); United States v. Suarez, No. 1:18-cr-20175-MGC-1, Dkt. No. 180
17
     (S.D. Fla. Apr. 20, 2020); United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020
18
19   WL 1904666 (D. Conn. Apr. 17, 2020); United States v. Samy, No. 2:16-cr-20610-

20   AJT-DRG-1, 2020 WL 1888842 (E.D. Mich. Apr. 16, 2020); United States v. Wen,
21
     No. 6:17-cr-06173 EAW, 2020 WL 1845104 (W.D. N.Y. Apr. 13, 2020); United
22
     States v. Smith, No. 1:12-cr-00133-JFK-1, 2020 WL 1849748 (S.D. N.Y. Apr. 13,
23
24   2020); United States v. Ben-Yhwh, No. CR 15-00830 LEK, 2020 WL 1874125 (D.
25   Haw. Apr. 13, 2020); United States v. Burrill, No. 17-cr-00491-RS-2, 2e (N.D. Cal.
26
     Apr. 10, 2020); United States v. Tran, No. 8:08-cr-00197-DOC-1, 2020 WL 1820520
27
28   (C.D. Cal. Apr. 10, 2020); United States v. McCarthy, No. 3:17-cr-00230-JCH-1, 2020



                                               3
     WL 1698732 (D. Conn. Apr. 8, 2020); United States v. Ghorbani, No. 18-cr-255-PLF
 1
 2   (D.D.C. Apr. 3, 2020); United States v. Hernandez, No. 1:18-cr-00834-PAE-4, 2020

 3   WL 1684062 (S.D. N.Y. Apr. 2, 2020); United States v. Powell, No. 1:94-cr-316-ESH,
 4
     2020 WL 1698194 (D.D.C. Mar. 28, 2020); United States v. Bertrand, No.
 5
 6   3:00CR12/LAC, 2020 WL 2179387, at *1 (N.D. Fla. Apr. 29, 2020)(“Defendant states

 7   that he is 71 years old and shows that he suffers or suffered from multiple, serious
 8
     health conditions, including prostate cancer, a pulmonary embolism, diabetes with two
 9
     related eye surgeries, chronic kidney disease, asthma and hypertension.”)
10
11
12          RESPECTFULLY SUBMITTED this 4th day of November, 2020, by
13
                                               MICHAEL J. BRESNEHAN, P.C.
14
15                                             s/ Michael J. Bresnehan
                                               Attorney for Defendant
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 4
                                CERTIFICATE OF SERVICE
 1
 2   X I hereby certify that on November 4, 2020, I electronically transmitted the attached
     document to the Clerk's Office using the ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following ECF registrants:
 4
     Honorable David G. Campbell
 5   Magistrate Judge
 6
     Abbie Broughton Marsh
 7   U.S. Attorneys Office
 8
 9   X I hereby certify that on November 4, 2020, I served the attached document by Mail
     on the following, who is not a registered participant of the ECF System:
10
11   Arthur DeAngelo Fayne
     Defendant
12
13
14
15   s/ Michael J. Bresnehan

16
17
18
19
20
21
22
23
24
25
26
27
28


                                                5
